DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112(f)
The limitations of claims 15-20 have been interpreted under 35 U.S.C. 112(f)  because they use the generic placeholder “means for” without reciting sufficient structure to achieve the function.  The generic placeholder is also not preceded by a structural modifier.
The claims are therefore interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The corresponding structure appears to be described as follows:

Means for identifying a characteristic: [para. 22]
Means for identifying a respondent: [para. 24]
Means for estimating a recapture probability: [para. 27]

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,095,940 (hereinafter the parent patent) in view of Sheppard et al., US 2018/0249211 (Sheppard 2018).
The parent patent recites an obvious equivalent or variation of each limitation recited in the present claim 1, with the exception of determining a seed population estimate based on unique capture count, and determining a population estimate having the characteristic, based on the see population estimate.
These limitations are taught in Sheppard 2018 as follows:
	
determine a seed population estimate based on the unique capture count [this reads on step 408: estimate total population based on initial pseudo universe of recorded audience and step 410: estimate initial reach, Fig. 4, paras. 49-54];
determine a population estimate having the characteristic based on the seed population estimate [reach is iteratively determined based on initial estimates (seed population), steps 416, 422, Fig. 4; paras. 55, 59, 60].

It would have been obvious to one skilled in the art to modify the parent claims to utilize a seed population in the calculations to obtain an accurate estimate more quickly. An initial estimate can be based on a simple metric such as recorded audience, and then that can be refined to arrive at a final population estimate. This approach is more efficient in terms of time and processing power than iterating from a random or zero starting point.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Allowable Subject Matter
Subject to the double patenting rejection above, the claims would be allowable because the prior art does not disclose estimating audience population by detecting unique instances of respective respondents that are associated with a characteristic, in response to the respondents being associated with the characteristic, increase a sample capture count by one and in response to detecting unique instances of respondents having the characteristic, incrementing a unique capture count; and finally determining a population estimate based on the sample count, a seed population estimate based on the unique capture count, and a number of available samples. These features, taken together with the other recited limitations, render the claims novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R NEWLIN/Examiner, Art Unit 2424